Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims filed 10/27/2020 are made of record.  Claims 1-7 are currently pending in the application.

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to method of manufacturing polymer, classified in C23C16/00.
II. Claim 7, drawn to self-healing polymer, classified in C09D133/08.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product may be prepared by solution polymerization of glycidyl methacrylate and 2-HEA.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Lin Hymel on 9/27/2022 a provisional election was made WITHOUT traverse to prosecute the invention of group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2018/0273796 A1) in view of Mao et al (Langmuir, vol. 20, 2004, pp2484-2488).
Regarding claim 1, Smith et al disclose self-healing layer over a substrate containing a monomer comprising an unsaturated bond (abstract). Examples of monomers containing an unsaturated bond include acrylates such as 2-hydroxyethyl acrylate and glycidyl methacrylate.  The monomers may be used singly or in combination.  In some embodiments, the monomer includes one or more (meth)acrylates (paragraph 0019).  In some embodiments, the monomer may include free radical initiators such as peroxides (paragraph 0022).
Smith et al are silent with respect to tert-butyl peroxide and initiated chemical vapor deposition.
However, Mao et al teach that vapor phase deposition is advantageous over solution-phase deposition because it is capable of coating thin films on substrates with complex geometries.  The process of vapor deposition is relatively simple and has more flexibility for integration with other processes.  Vapor phase deposition does not involve the use of solvents and has lesser impact on the environment (page 2484, col. 2, lines 9-16).  The introduction of tert-butyl peroxide as an initiator allows for film deposition at low film temperatures and greatly improves the film deposition rate.  The HFVCD method is advantageous in producing a linear chemical structure and retention of the pendant epoxide chemical functionality.  The molecular weight can be systematically varied by adjusting the filament temperature and flow ratio of initiator to the precursor.  The process with tert-butyl peroxide proceeds with a free radical reaction similar to the classical free radical polymerization of vinyl monomers (page 2488, lines 28-43).  Therefore, in light of the teachings in Mao et al, it would have been obvious to one skilled in art prior to the filing of present application, to conduct the polymerization of monomers, of Smith et al, such as glycidyl methacrylate and hydroxyethyl acrylate, using tert-butyl peroxide as an initiator and chemical vapor deposition method, of Mao et al, for above mentioned advantages.
Regarding claim 2, Mao et al teach that molecular weight may be adjusted by varying the flow ratio of initiator to precursor (page 2488, col. 2, lines 37-40).  Most of the films are very smooth and featureless except for deposits using a very low initiator/precursor flow ratio of 0.08 (page 2486, col. 2, lines 12-15).  Therefore, in light of the teachings in Mao et al, it would have been obvious to one skilled in art prior to the filing of present application to adjust the flow rate of initiator to the precursors such as glycidyl methacrylate and 2-hydroxyethyl acrylate, in the polymerization process, of Smith et al, for above mentioned advantages.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2018/0273796 A1) in view of Mao et al (Langmuir, vol. 20, 2004, pp2484-2488) and Takahshi et al (US 2014/0023799 A1).
The discussion with respect to Smith et al and Mao et al in paragraph 17 above is incorporated here by reference.  Additionally, Mao et al teach that most of the films are very smooth and featureless (i.e. reads on copolymer is flat in present claim 6) except for deposits using a very low initiator/precursor flow ratio of 0.08 (page 2486, col. 2, lines 12-15).
Smith et al and Mao et al are silent with respect to polymer that is transparent.
However, Takahasi et al teach a transparent resin composition for optical use.  The resin composition contains a first acrylate derivative that is a compound having one polymerizable unsaturated bond in its molecule (abstract).  Examples of first acrylate derivatives include 2-hydroxyethyl acrylate and glycidyl methacrylate (paragraph 0074).  Therefore, in light of the teachings in Takahasi et al, it would have been obvious to one skilled in art prior to the filing of present application, to prepare the copolymer of Smith et al in view of Mao et al, having transparency for optical use.

Allowable Subject Matter

Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764